Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	This action will be a 2nd action Non-Final. Reasons are provided in the Response to arguments below.

Response to Arguments
Applicant’s arguments, see pages 3-5, filed on 1/20/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of “newly discovered prior art Kim US 20180202681”.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-6, 10-11, 13-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over “Thomson US 20160047716” in view of “Kim US 20180202681, further in view of “Vu US 5974361“. 
As to claim 1, Thomson teaches “a vibration data collection and display 
system comprising: a vibration data collection device that monitors vibration of a machine (the condition monitoring system is arranged to monitor at least one [0024], Figure 1, #10); at least one sensor is arranged to obtain data concerning at least one of the following: vibration [0021]; Figure 1, #14), generates original machine vibration waveform data based on the vibration monitored (data obtained from a condition monitoring system comprising at least one sensor arranged to provide dynamic signal
data in the form of a first time waveform [0026]); a data analysis computer ([0053] & [0015]) that receives the thinned waveform data and executes instructions to generate a thinned waveform plot based on the thinned waveform data (each of the plurality of new time waveforms having a smaller number of samples than the first time waveform [0026]; Figure 4 shows an example of statistical demodulation of an AEE time waveform using a system, method or computer program product according to the present invention [0063]; The upper plot of figure 4 shows two superimposed new time waveforms 30 of peak-to-peak and RMS parameters 29, and the lower plot of figure 4 shows three superimposed new time waveforms [0064]); and a display device in communication with the data analysis computer for displaying the waveform plot for viewing by an analyst (Figure 1, #20; [0013]; The upper plot of figure 4 shows two superimposed new time waveforms of peak-to-peak and RMS parameters and the lower plot of figure 4 shows three superimposed new time waveforms [0064]; transmit the plurality of new time waveforms to a display means and/or a device used by a user or analyst [0049].”
	Thomson does not explicitly teach “removes one or more blocks of the original machine vibration waveform data that do not indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine; and stores thinned waveform data comprising one or more blocks of the original machine vibration waveform data that indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine, wherein the thinned waveform data excludes the one or more blocks that have been removed.”
Kim discloses “removing one or more blocks of data that do not indicate an 
“When the data is data indicating the normal state (i.e., normal data, the diagnosing unit 130 excludes the data at the time of diagnosis. The main control unit 110 discards the excluded normal data and deletes the data from the memory in operation S360” [0090]; “When the data is not normal data, the diagnosing unit 130 analyzes the data at step S370. Accordingly, the diagnosing unit 130 determines whether an abnormality or failure of the air-conditioner is present” [0091]; Figure 7, S350 & S360); stores data comprising one or more blocks of the original machine data that indicate an occurrence of an event related to a potential fault or performance problem in the machine (“The main control unit 110 may cause the air-conditioner data for the air-conditioner having the abnormal state to be stored in the database 90 together with the diagnosis result” [0056]), wherein the thinned data excludes the one or more blocks that have been removed ([0090]; Figure 7, S350 & S360) .”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Thomson in view of Kim, removing one or more blocks of the original machine vibration waveform data that do not indicate an occurrence of vibration event related to a potential fault or performance problem in the machine similar to removing one or more blocks of the original machine air-conditioner data that do not indicate an occurrence of an event related to a potential fault or performance problem in the air-conditioner machine (Kim) and store 
	Thomson also does not explicitly teach “wherein the thinned waveform plot comprises the one or more blocks of the original machine vibration waveform data that are separated in time by gaps representing the one or more blocks that have been removed”.
	Vu teaches “a waveform plot comprises the one or more blocks of the original machine waveform data that are separated by gaps representing the one or more blocks in the waveform (Figure 2, #35; obtaining a digital representation of the partially distorted waveform; identifying undistorted portions of the partially distorted waveform; separating distorted portions from the undistorted portions of the partially distorted waveform (Col. 5, Lines 59-65).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Thomson in view of Kim, and Vu that the thinned waveform plot would comprise the one or more blocks of the original 

As to claim 3, the combination of Thomson, Kim and Vu teaches the claim 
invention as applied in Claim 1. Thomson teaches “the vibration data collection device comprises a handheld measurement device having a vibration sensor that is momentarily attached to the machine while the original machine vibration waveform data is generated ([0061], Figure 1, #10, #14 & #16, Figure 3; i.e. the system has a sensor or a fixed or portable processing unit which can be a small smart device or a handheld device which is portable or attached to the machine, and able to generate first time (“original”) machine vibration waveform data).”

As to claim 4, the combination of Thomson, Kim and Vu teaches the claim 
invention as applied in Claim 1. Thomson teaches “a networked measurement device that is semi- permanently installed on the machine for continuously generating the original machine vibration waveform data, and that communicates the thinned waveform data to the data analysis computer via a communication network (the present invention may be carried out at any point within a condition monitoring system, such as within a sensor or within a fixed or portable processing unit or at an intermediate or final process/stage [0061], Figure 1, #10, #14 & #16; Data may be transmitted to and from the sensors, and to and from the processing means in a wired or wireless manner over a wireless communication network [0049], Figure 1, #14 & #26; transmit the plurality of new time waveforms to a display means 20 and/or a device 22 used by a user or analyst and/or a database 24 where the plurality of new time waveforms may be electronically stored [0049]; each of the plurality of new time waveforms having a smaller number of samples than the first time waveform [0026]; i.e. the system is a fixed or semi-permanently attached to the machine, generate first time (“original”) machine vibration waveform data, and transmit new time (“thinned”) waveform through the network communication to a computer for analysis).”

As to claim 5, Thomson teaches “a vibration data collection and display 
system comprising: a vibration data collection device that monitors vibration of a machine (the condition monitoring system is arranged to monitor at least one [0024], Figure 1, #10); at least one sensor is arranged to obtain data concerning at least one of the following: vibration [0021]; Figure 1, #14), generates original machine vibration waveform data based on the vibration monitored (data obtained from a condition monitoring system comprising at least one sensor arranged to provide dynamic signal
data in the form of a first time waveform [0026]); a data analysis computer ([0053] & [0015]) that receives the thinned waveform data and executes instructions to generate a thinned waveform plot based on the thinned waveform data (each of the plurality of new time waveforms having a smaller number of samples than the first time waveform [0026]; Figure 4 shows an example of statistical demodulation of an AEE time waveform using a system, method or computer program product according to the present invention [0063]; The upper plot of figure 4 shows two superimposed new time waveforms 30 of peak-to-peak and RMS parameters 29, and the lower plot of figure 4 shows three superimposed new time waveforms [0064]); and a display device in communication with the data analysis computer for displaying the thinned waveform plot for viewing by an analyst ; and a display device in communication with the data analysis computer for displaying the waveform plot for viewing by an analyst (Figure 1, #20; [0013]; The upper plot of figure 4 shows two superimposed new time waveforms of peak-to-peak and RMS parameters and the lower plot of figure 4 shows three superimposed new time waveforms [0064]; transmit the plurality of new time waveforms to a display means and/or a device used by a user or analyst [0049]).”
	Thomson does not explicitly teach “removes one or more blocks of the original machine vibration waveform data that do not indicate an occurrence of a vibration event related to a potential fault or performance problem in the machine; and stores thinned waveform data comprising one or more blocks of the original machine vibration 
	Kim discloses “removing one or more blocks of data that do not indicate an 
occurrence of an event related to a potential fault or performance problem in the machine (“When the data is data indicating the normal state (i.e., normal data, the diagnosing unit 130 excludes the data at the time of diagnosis. The main control unit 110 discards the excluded normal data and deletes the data from the memory in operation S360” [0090]; “When the data is not normal data, the diagnosing unit 130 analyzes the data at step S370. Accordingly, the diagnosing unit 130 determines whether an abnormality or failure of the air-conditioner is present” [0091]; Figure 7, S350 & S360); stores data comprising one or more blocks of the original machine data that indicate an occurrence of an event related to a potential fault or performance problem in the machine (“The main control unit 110 may cause the air-conditioner data for the air-conditioner having the abnormal state to be stored in the database 90 together with the diagnosis result” [0056]), wherein the thinned data excludes the one or more blocks that have been removed ([0090]; Figure 7, S350 & S360).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Thomson in view of Kim, removing one or more blocks of the original machine vibration waveform data that do 
	Thomson does not explicitly teach “wherein the thinned waveform plot comprises the one or more blocks of the original machine vibration waveform data that are separated in time by gaps representing the one or more blocks that have been removed; and one or more representative blocks of data that each represent the one or more blocks of the original machine vibration waveform data that have been removed”.
	Vu teaches “a waveform plot comprises the one or more blocks of the original machine waveform data that are separated by gaps representing the one or more blocks in the waveform (Figure 2, #35; obtaining a digital representation of the partially distorted waveform; identifying undistorted portions of the partially distorted waveform; separating distorted portions from the undistorted portions of the partially distorted waveform; and forming a reconstructed waveform by filling the holes with data points representing an undistorted version of the current waveform (Col. 5, Lines 59-65)); one or more representative blocks of data that each represent the one or more blocks of the original machine waveform data (Col. 2, Lines 13-16).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Thomson in view of Kim, and Vu that the thinned waveform plot would comprise the one or more blocks of the original machine vibration waveform data that are separated in time by gaps representing the one or more blocks of the waveform to track which blocks were removed and which stayed to accurately analyze the waveform (Vu, Col. 1, Lines 53-54).

As to claim 6, the combination of Thomson, Kim and Vu teaches the claim 
invention as applied in Claim 5. Thomson teaches “the data analysis computer executes instructions to implement a plot (The present invention also concerns a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method according to any of the embodiments of the invention [0025]; The upper plot of figure 4 shows two superimposed new time waveforms of peak-to-peak and RMS parameters, and the lower plot of figure 4 [0064]).”

Vu teaches “a curve-fitting process in the waveform plot (the remaining 
data points are used in a curve-fitting procedure that, through interpolation and extrapolation, fills the holes of the data record and provides a reconstructed waveform (Col. 3, Lines 1-4, Fig. 2, #34)).”
It would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify the combination of Thomson, in view of Kim, and Vu, to implement a curve-fitting process in the (thinned) waveform plot to smooth out transition in between of different part of the graph in order to aid data visualization and provide distort-less graph which accurately reflects machine vibration status.   

As to claim 10, the combination of Thomson, Kim and Vu teaches the claim 
limitations as discussed in Claims 3 and 5. 

As to claim 11, the combination of Thomson, Kim and Vu teaches the claim 


As to claim 13, the combination of Thomson, Kim and Vu teach the claim 
invention as applied in Claim 5, and Thomson further teaches “the one or more representative blocks of data comprise one or more blocks of the original machine vibration waveform data ([0055], The new time (“thinned”) vibration waveforms data is created from the first time (“original”) vibration waveform.)”

As to claim 14, the combination of Thomson, Kim and Vu teaches the claimed 
limitations as discussed in Claims 1. 

As to claim 16, the combination of Thomson, Kim and Vu teaches the claimed 
limitations as discussed in Claim 5. 

As to claim 17, the combination of Thomson and Vu teaches the claimed 
limitations as discussed in Claims 6 and 16. 

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Thomson US 20160047716, “Kim US 20180202681” and “Vu US 5974361”, further in view of "Nguyen US 2014/0098283".

invention as applied in Claim 6, and Vu further teaches “the curve- fitting process (Col. 3, Lines 1-4, Fig. 2, #34).”
	The combination of Thomson, Kim and Vu does not explicitly teach “the curve- fitting process comprises a polynomial curve-fitting process.”
However, in the same field of endeavor, Nguyen teaches “curve- fitting 
process comprises a polynomial curve-fitting process (In one embodiment, the curve
fitting analysis uses polynomial curve analysis [0007]).”
It would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify the combination of Thomson Kim and Vu in view of Nguyen to implement a curve- fitting process with a polynomial curve-fitting process,  to provide a curve-fitting process as known in the art of statistical analysis.

As to claim 18, the combination of Thomson, Kim, Vu, and Nguyen teaches the 
claimed limitations as discussed in Claims 7 and 17. 

Claims 8, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
“Thomson US 20160047716, “Kim US 20180202681” and “Vu US 5974361”, further in view of "Grant US 9212946".

invention as applied in Claim 5, and Thomson further teaches “intersections between blocks of the original machine vibration waveform data and adjacent representative blocks of data ([0055]).“
The combination of Thomson, Kim and Vu does not explicitly teach “pulses 
generated by a tachometer that indicate a rotational speed of the machine.”
However, in the same field of endeavor, Grant teaches “pulses that indicate a 
rotational speed of a machine (The waveforms in turn are used to create spectral line envelopes to provide enhanced two dimensional images indicating the amplitudes of the vibrations of the apparatus at particular rotational speeds (Abstract); measuring and recording with a control apparatus waveform data corresponding to amplitudes and frequencies of vibrations of the apparatus at each of a plurality of rotational speeds (Col. 1, Lines 45-48)).” 
It would have been obvious to one of ordinary skill in the art before the 
effective filing date of the claimed invention to modify the combination of Thomson, Kim and Vu in view of Grant to distinguish pulses generated by rotational speed, and to provide a waveform plot for accurate visual analysis.

As to claim 12, the combination of Thomson, Kim and Vu teaches the claim 
The present invention also concerns a computer program product that comprises a computer program containing computer program code means arranged to cause a computer or a processor to execute the steps of a method according to any of the embodiments of the invention [0025]; Figure 4 shows an example of statistical demodulation of an AEE time waveform using a system, method or computer program product according to the present invention [0063]; The upper plot of figure 5 shows an original artificial time waveform [0065]).”
	Thomson does not explicitly teach “the one or more blocks of the original machine vibration waveform data are depicted in a first color or first line style, and the one or more representative blocks of data are depicted in a second color or second line style that is different from the first color or first line style.”
Grant teaches “one or more blocks of the original machine vibration 
waveform data are depicted in different colors or line styles (The spectral line envelopes may be empty, filled with one or more colors (Abstract); System may be configured to provide the user an option to colorize the fill of the waveform plots (Col. 5, Lines 10-12, Figure 5C, #234); Diagram 332 includes full spectrum spectral envelope 334, together with order lines 336, RPM of interest line 339, and forward 338a and reverse 338b modal natural frequency lines, which may be illustrated in different colors, different line styles, or any other suitable way to enable a user to differentiate between the lines (Col. 5, Lines 53-55, Figure 7)).” 
It would have been obvious to one of ordinary skill in the art before the effective 
filing date of the claimed invention to modify the combination of Thomson, Kim and Vu in view of Grant, to provide different vibration waveform data with various colors which are different in order to enhance visibility and distinguish all the waveform data for acute visual analysis.

As to claim 19, the combination of Thomson, Vu, and Grant teaches the claimed 
limitations as discussed in Claims 8 and 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 6546814 teaches torque information of a rotating machine may be determined by counting a number of discrete samples representing a rotation of a rotating component, and the amount change in torque may be determined by determining the amount of change in the number of discrete samples representing the rotation of the rotating component.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        

/TARUN SINHA/Primary Examiner, Art Unit 2863